Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 1 of 20 PageID #: 192




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                           CIVIL ACTION NO. 5:19-CV-00111-TBR

 ANTONIO L. BRUNSON                                                                PLAINTIFF

 v.

 TERRY BIGBEE et al.                                                            DEFENDANTS

                                 MEMORANDUM OPINION

        This matter is before the Court on two motions. Defendants Terry Bigbee, Officers John

 Doe 1-20, Hopkinsville Government Officials, and the City of Hopkinsville’s (collectively

 “Defendants”) Motion for Summary Judgment. [DN 27]; and Plaintiff Antonio L. Brunson’s pro

 se Cross-Motion for Summary Judgment, [DN 30], to which Defendants responded, [DN 31]. This

 matter is now ripe for adjudication. For the reasons stated herein, Defendants’ Motion for

 Summary Judgment, [DN 27], is GRANTED, and Plaintiff’s Motion for Summary Judgment, [DN

 30], is DENIED. The Court will enter a separate Order and Judgment contemporaneous to this

 Memorandum Opinion.

                                        BACKGROUND

        Plaintiff Antonio Brunson is the owner of property situated at 2003 Oak Street,

 Hopkinsville, Kentucky. [DN 1 at 4]. On August 7, 2018, Detective Terry Bigbee and other

 uniformed officers with the Hopkinsville Police Department responded to anonymous complaints

 that Tony Brunson was in a green building on the corner of Oak Street and Breathitt Street and

 was manufacturing synthetic narcotics. [DN 27-3 at 108 Affidavit for Search Warrant]. Acting on

 this information—prior to obtaining a warrant—Detective Bigbee and the Hopkinsville Police

 Department began their investigation and approached Brunson’s 2003 Oak Street address. [Id; DN

 27-1 at 94]. Detective Bigbee approached the front door and his partner approached the back door.


                                           Page 1 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 2 of 20 PageID #: 193




 [DN 15 at 47]. Mr. Brunson answered the door and Detective Bigbee informed Mr. Brunson of the

 anonymous complaint stating he was manufacturing synthetic marijuana at his residence.

 Detective Bigbee also advised Mr. Brunson that he smelled the odor of marijuana. [DN 27-1 at 94;

 DN 27-3 at 108]. Mr. Brunson denied entry into his residence, but because of the smell of

 marijuana coming from inside the residence, Mr. Brunson was detained outside of his home

 without handcuffs. [DN 27-1 at 94; DN 27-3 at 108]. Subsequently, while unrestrained, Mr.

 Brunson ran back inside the residence and locked the door. [DN 27-1 at 94; DN 27-3 at 108].

 Detective Bigbee immediately sought a search warrant from Christian County District Judge

 Foster Cothoff. [DN 27-1 at 94; DN 27-3 at 108].

        While Detective Bigbee was in the process of obtaining a search warrant, Mr. Brunson

 voluntarily exited his residence and was immediately handcuffed. [DN 27-1 at 94]. Within two

 hours, Detective Bigbee received the signed search warrant and executed a search of Mr. Brunson’s

 residence, assisted by additional City of Hopkinsville Police Officers. [Id.] During the search,

 officers discovered marijuana, the synthetic narcotic “SPICE,” and other drug paraphernalia in the

 residence. [DN 27-4 at 112 Uniform Citation issued to Brunson].

        As a result of the search, Mr. Brunson was arrested and charged with multiple crimes in

 state court. [DN 27-1 at 95]. During Mr. Brunson’s criminal case, he filed a motion to suppress

 the evidence seized during the execution of the search warrant on the basis that the search of the

 property was unconstitutional. [Id; see DN 27-5 Brunson’s Memo in Support of Motion to

 Suppress, Case No: 18-CR-00512]. Christian County Circuit Judge John Adkins denied the motion

 after finding that there was probable cause to issue the search warrant for the Oak Street property.

 [DN 27-1 at 96–97; DN 27-6 at 149]. Subsequently, on February 13, 2019, Mr. Brunson pled guilty




                                             Page 2 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 3 of 20 PageID #: 194




 to possession of a controlled substance, trafficking in marijuana, and trafficking in synthetic drugs.

 [DN 27-6].

        On August 8, 2019, Mr. Brunson filed the current 42 U.S.C. § 1983 action against Detective

 Bigbee in his individual and official capacity, Officers John Doe 1–20 in their individual and

 official capacities, Hopkinsville Government Officials in their individual and official capacities,

 and the City of Hopkinsville for violations of his Fourth and Fourteenth Amendment rights. [DN

 1]. Specifically, Mr. Brunson claims on August 7, 2018, Terry Bigbee and Officer John Doe came

 onto Plaintiff’s property, “Defendant Bigbee went to the front door while Officer John Doe went

 to the back door . . . when I went outside, Detective Bigbee ran around the corner of my house

 [and] said he had an anonymous call stating I was selling marijuana.” [Id. at 5]. Plaintiff states that

 “Detective Bigbee and Officer John Doe detained me while they called to get a warrant. I was

 detained outside of my house for 2 hours. Detective Bigbee never served a copy of a warrant to

 me.” Id. Plaintiff further alleges that “Defendants Bigbee and Doe-1 detained Plaintiff without a

 warrant or probable cause . . . and unlawfully seized Plaintiff’s property without a warrant or

 probable cause.” [DN 1-1 at 13]. He also states that “Defendant Bigbee obtained the search warrant

 under false pretense.” [DN 30 at 155]. Mr. Brunson further claims that Hopkinsville Government

 Officials and the City of Hopkinsville “violated Plaintiff’s Fourth and Fourteenth Amendment

 rights . . . with the policy and procedure they have in place and the practices and customs of the

 city. . . and can be held accountable under Monell v. New York.” [DN 1 at 15]. Plaintiff claims that

 “as a direct result of Defendants’ unlawful actions,” he suffers from nightmares of being held by

 the police, emotional problems and issues sleeping, anxiety, and he is being treated for Post

 Traumatic Stress Disorder (PTSD). [Id. at 5]. In his Complaint, Mr. Brunson asks the Court to:

        (1) Declare that each of the Defendants, individually and collectively, violated the
        Plaintiff’s Fourth Amendment rights.


                                              Page 3 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 4 of 20 PageID #: 195




        (2) Permanently enjoin the unconstitutional practices of Defendants.
        (3) Award Plaintiff $1,000,000.00 in compensatory damages for the deprivation of
        his Fourth Amendment rights.
        (4) Award Plaintiff $20,000.00 in punitive damages against each Defendant.
        (5) Award Plaintiff the interest to commence from the date of injury.

 [DN 1 at 5].

        On October 14, 2020, Defendants Terry Bigbee, Officers John Doe 1-20, Hopkinsville

 Government Officials, and the City of Hopkinsville filed a Motion for Summary Judgment. [DN

 27]. Plaintiff Brunson then filed a Cross-Motion for Summary Judgment, [DN 30], to which

 Defendants responded, [DN 31].

                                  LEGAL STANDARD

        Summary judgment is appropriate when the record, viewed in the light most favorable to

 the nonmoving party, reveals “that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of

 material fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to

 return a verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The

 Court “may not make credibility determinations nor weigh the evidence when determining whether

 an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014)

 (citing Logan v. Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Ahlers v. Schebil, 188 F.3d 365,

 369 (6th Cir. 1999)). “The ultimate question is ‘whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one party must

 prevail as a matter of law.’” Back v. Nestlé USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting

 Anderson, 477 U.S. at 251–52).

        “The mere existence of a scintilla of evidence in support of the [non-movant's] position

 will be insufficient” to overcome summary judgment. Id. The moving party must shoulder the



                                            Page 4 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 5 of 20 PageID #: 196




 burden of showing the absence of a genuine dispute of material fact as to at least one essential

 element of the nonmovant’s claim or defense. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at

 726 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Assuming the moving party

 satisfies its burden of production, the nonmovant “must—by deposition, answers to

 interrogatories, affidavits, and admissions on file—show specific facts that reveal a genuine issue

 for trial.” Laster, 746 F.3d at 726 (citing Celotex Corp., 477 U.S. at 324).

        Additionally, the Court acknowledges that pro se pleadings are to be held to a less stringent

 standard than formal pleadings drafted by attorneys. See Haines v. Kerner, 404 U.S. 519 (1972).

 The duty to be less stringent with pro se complainants, however, “does not require [the Court] to

 conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

 omitted), nor to create a claim for a pro se plaintiff, Clark v. Nat’l Travelers Life Ins. Co., 518

 F.2d 1167, 1169 (6th Cir. 1975).

                                           DISCUSSION

 I. Heck v. Humphrey

        First, Defendants argue Plaintiff’s claims should be dismissed because “the Christian

 County Circuit Court held that the search warrant was valid in Brunson’s criminal proceedings,

 and that holding should not be disturbed by this Court.” [DN 27-1 at 96]. Defendants cite to

 Stefanelli v. Minard and Younger v. Harris wherein the U.S. Supreme Court held, “federal courts

 should refuse to intervene in state criminal proceedings to suppress the use of evidence even when

 claimed to have been secured by unlawful search and seizure.” 342 U.S. 117, 120 (1951); 410 U.S.

 37, 43 (1971) (holding there is a desire “to permit state courts to try cases free from interference

 by federal courts.”). [Id. at 96]. Defendants did not expound upon this point beyond stating that

 because the state court held that probable cause existed, this Court should not hold otherwise for



                                             Page 5 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 6 of 20 PageID #: 197




 purposes of this civil suit. [Id. at 96–97]. It appears Defendants intend to argue that this Court

 should abstain pursuant to Younger. However, the Younger abstention does not apply in this case

 because the state criminal proceedings have terminated, and the Younger abstention no longer

 applies upon termination of state criminal proceedings. See Graves v. Mahoning County, 534 F.

 App’x 399, 406 (6th Cir. 2013).1

          Defendants also argue that Plaintiff’s suit is barred by the Heck doctrine, stating that a §

 1983 plaintiff is precluded from pursuing a claim that would imply the invalidity of his criminal

 conviction. [DN 27 at 97]. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Under Heck,

 when a state prisoner seeks damages in a § 1983 suit, the district court must consider whether a

 judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

 sentence. Id; see Schilling v. White, 58 F.3d 1081, 1086 (6th Cir. 1995). If it would, the complaint

 must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has already

 been invalidated. See Heck, at 487. But if the district court determines that the plaintiff's § 1983

 action, even if successful, will not demonstrate the invalidity of any outstanding criminal judgment

 against the plaintiff, the action should be allowed to proceed, in the absence of some other bar to

 the suit. Id. Here, the Court finds that Plaintiff’s § 1983 action is not barred by Heck.

          In Harper v. Jackson, the Sixth Circuit explained that although Heck bars § 1983 Fourth

 Amendment claims where the contested search produced the only evidence supporting the

 conviction and no legal doctrine could save the evidence from exclusion, Heck did not bar the

 plaintiff’s (Harper) suit because if he succeeded on his § 1983 claims, “his conviction would not




 1
  The Younger abstention doctrine provides that a federal court should abstain from interfering in a state court action
 when (1) there is an ongoing state judicial proceeding, (2) the state proceeding implicates important state interests,
 and (3) there is an adequate opportunity in the state proceedings to raise constitutional challenges. Fieger v. Cox,
 524 F.3d 770, 775 (6th Cir.2008); Am. Family Prepaid Legal Corp. v. Columbus Bar Ass'n, 498 F.3d 328, 332 (6th
 Cir.2007).

                                                     Page 6 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 7 of 20 PageID #: 198




 necessarily be impugned because both the doctrine of inevitable discovery and the Leon good faith

 exception apply.” 293 F. App’x 389, 392 (6th Cir. 2008) (citing United States v. Leon, 468 U.S.

 897, 913 (1984) (adopting a “good faith” exception to the exclusionary rule where police seize

 evidence in reasonable reliance on a warrant issued by a neutral magistrate)).

        Here, on February 13, 2019, Plaintiff pled guilty to possession of a controlled substance,

 trafficking in marijuana, and trafficking in synthetic drugs. [DN 27-6]. Plaintiff’s conviction has

 not been invalidated, so the question is whether success on his § 1983 suit is would necessarily

 invalidate his criminal conviction. The Court finds that it would not. Plaintiff’s description of the

 events outside his home, if accepted as true, do not necessarily contradict Plaintiff’s guilty plea or

 conviction. See Lucier v. City of Ecorse, 601 F. App’x 372, 377 (6th Cir. 2015). Indeed, even if

 Plaintiff were to succeed on his claim that the warrant to search his home was without probable

 cause, that result would not necessarily impugn his conviction because even if the warrant were

 unlawfully obtained, the police acted in good faith reliance on the warrant as issued by a neutral

 magistrate, and thus the evidence could have been admitted to secure Plaintiff’s conviction. See

 Harper, at 392 (citing Leon, 468 U.S. at 913).

 II. Immunity

        Having determined that Plaintiff’s suit is not barred by the Heck doctrine, the Court will

 now consider Defendants’ arguments for immunity. For the following reasons, the Court finds that

 summary judgment for Defendants is appropriate, Detective Bigbee is entitled to qualified

 immunity on Plaintiff’s federal claims, and Plaintiff’s claims against the City of Hopkinsville are

 precluded by Monell.




                                             Page 7 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 8 of 20 PageID #: 199




        A. City of Hopkinsville

        Plaintiff brings official capacity claims under § 1983 against HPD Detective Bigbee, HPD

 Officers John Doe 1–20, Hopkinsville Government Officials John Doe 1–20 Jane Doe 1–20, and

 the City of Hopkinsville. [DN 1 at 3]. An official capacity suit will be construed as a suit directly

 against the local governmental entity. Here, because Defendants are employees of the Hopkinsville

 Police Department, a division of the city government, or they are Hopkinsville government

 officials, Plaintiff’s claims against them are actually brought against the City of Hopkinsville, and

 the Court will construe them as such. See Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994);

 Watson v. Gill, 40 F. App'x. 88, 89 (6th Cir. 2002) (“Because the McCracken County Jail is a

 department of the county, the county is the appropriate party to address [plaintiff]'s suit.”); Morris

 v. Christian Cty. Sheriffs Dep't, No. 5:12CV-P156-R, 2013 WL 787971, at *4 (W.D. Ky. Mar. 1,

 2013) (“[T]he claims against the Sheriff's Department are actually against Christian County”).

 Defendants argue that Plaintiff failed to assert an unconstitutional custom, policy, or practice

 attributable to the City of Hopkinsville, therefore, Plaintiff’s § 1983 claims must be dismissed.

 The Court agrees.

        To assert a § 1983 claim against a defendant such as the City of Hopkinsville, the Court

 must determine: (1) whether the plaintiff's harm was caused by a constitutional violation; and (2)

 if so, whether the city is responsible for that violation. Collins v. City of Harker Heights, Tex., 503

 U.S. 115, 120 (1992). Assuming Plaintiff could prove that any of the Defendants violated his

 constitutional rights, in order to recover against the City of Hopkinsville, Plaintiff would be

 required to prove that the actions or inactions of Defendants were done pursuant to a “policy or

 custom” attributable to the City of Hopkinsville and that this policy or custom was the “moving

 force” behind the deprivation of rights. Miller v. Sanical County, 606 F.3d 240, 254–55 (6th Cir.



                                              Page 8 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 9 of 20 PageID #: 200




 2010) (citing Monell v. New York Depart. Social Services, 436 U.S. 658, 694 (1978)). A “custom”

 for purposes of Monell liability must be “so permanent and well settled as to constitute a custom

 or usage with the force of law.” Monell, 436 U.S. at 691–92. Essentially, a “custom” is a “legal

 institution” not memorialized by written law. See Feliciano v. City of Cleveland, 988 F.2d 649,

 655 (6th Cir. 1995).

        The policy or custom must play a part in the violation of federal law—a causal connection

 is required. Considerably more proof than a single incident is necessary to establish both the

 requisite fault on the part of the municipality, and the casual connection between the policy and

 the constitutional deprivation. Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985). In this case,

 Plaintiff makes a generalized accusation that “Defendants have a practice of violating

 Constitutional rights of civilians with unlawful detainment and search and seizure of their

 propertys [sic]” and “can be held accountable under Monell v. New York.” [DN 1 at 5; DN 1-1 at

 15]. However, Plaintiff has pled only a single incident involving his arrest and has not put forth

 any evidence of an unconstitutional custom, policy, or practice to support his Monell claim. The

 record before the Court contains no evidence supporting Plaintiff’s claim that it is the City of

 Hopkinsville’s policy for its officers to violate citizen’s Fourth Amendment rights. Therefore, the

 official capacity claims against the City of Hopkinsville will be dismissed and summary judgment

 GRANTED to Defendants on those claims.

        B. Detective Bigbee

        Plaintiff has sued Hopkinsville Police Department (HPD) Detective Bigbee in both his

 individual and official capacities. However, “[a]s long as the government entity [for which the

 defendant works] receives notice and an opportunity to respond, an official-capacity suit is, in all

 respects other than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S.



                                             Page 9 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 10 of 20 PageID #: 201




  159, 166 (1985) (citations omitted). Therefore, the same analysis applies to the official capacity

  claims against Detective Bigbee as that of the claims against the City of Hopkinsville, and

  Defendant’s motion for summary judgment will be granted on those claims.

         As for the individual capacity claims, Plaintiff alleges Detective Bigbee violated his Fourth

  Amendment rights by detaining him without a warrant or probable cause, unlawfully searching his

  premises, and seizing his property without a warrant or probable cause. [DN 1 at 5; DN 1-1 at 13].

  In response, Defendants argue that summary judgment is appropriate because the search warrant

  executed at Plaintiff’s home was valid under the Fourth Amendment, Detective Bigbee and HPD

  Officers acted reasonably in detaining Plaintiff, and regardless, Detective Bigbee is entitled to

  qualified immunity. [DN 27-1 at 97–100].

         Qualified immunity “protects government officials ‘from liability for civil damages insofar

  as their conduct does not violate clearly established statutory or constitutional rights of which a

  reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

  Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To determine whether qualified immunity

  applies, the Court engages in a two-step inquiry, asking whether the plaintiff has presented facts

  demonstrating a violation of a constitutional right and “whether the right at issue was ‘clearly

  established’ at the time of [the] defendant's alleged misconduct.” Id. at 232 (quoting Saucier v.

  Katz, 533 U.S. 194, 201 (2001)). Either step may be addressed first. Id. at 236; see also Plumhoff

  v. Rickard, 572 U.S. 765, 774 (2014). When evaluating the defense of qualified immunity on a

  motion for summary judgment, the court must adopt the plaintiff's version of the facts. Campbell,

  700 F.3d at 786 (citing Parsons, 533 F.3d 492, 500). If, based upon these facts, no constitutional

  right was violated, there is no need for further inquiry. Id. Here, the Court concludes that Plaintiff




                                              Page 10 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 11 of 20 PageID #: 202




  failed to show that Detective Bigbee violated his Fourth Amendment rights. As such, Detective

  Bigbee is entitled to qualified immunity on Plaintiff’s claims brought under § 1983.

         In Plaintiff’s motion for summary judgment, he reiterates the factual allegations from his

  Compliant that Detective Bigbee and HPD Officer John Doe approached his residence with an

  unsubstantiated complaint of marijuana smoke emitting from the residence, and Defendants did

  not have a warrant. [DN 30 at 155]. Plaintiff states that “Bigbee approached and secured the front

  to the residence [and] [Officer John] Doe approached and secured the rear exit to the residence[,]

  seizing the proprty [sic] and taking complete control of it and anyone inside.” Id. Next, Plaintiff

  alleges that Defendants “detained plaintiff and secured him in cuffs placing him inside a hot car

  for approximately 2 hours[ ]” while Detective Bigbee sought a search warrant for the residence.

  Id. Lastly, Plaintiff claims that Detective Bigbee obtained the search warrant under false pretense

  and falsified testimony during the suppression hearing in criminal court regarding the search and

  seizure of Plaintiff and his property on August 7, 2018. Id. Defendants admit that Detective Bigbee

  approached the front door and his partner approached the back door, and that Plaintiff was detained

  while they obtained a warrant after Defendants smelled marijuana. [DN 15 at 47]. However,

  Defendants deny that Plaintiff was detained for two hours. Id.

                 i. Seizure of Plaintiff

         In their motion, Defendants argue that the decision to detain Plaintiff while awaiting a

  search warrant was objectively reasonable because Detective Bigbee and other HPD officers noted

  the smell of marijuana coming from the residence, possessed credible information from an

  informant that Plaintiff was engaged in the illegal manufacture and sale of drugs, and that the

  person they were dealing with was in fact the Plaintiff, Antonio Brunson, based on previous

  encounters. [DN 27-1 at 99; DN 27-3 at 108 Affidavit for Search Warrant]. Defendants state that



                                             Page 11 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 12 of 20 PageID #: 203




  initially, Plaintiff was detained outside the home without handcuffs. [Id. at 94; DN 27-3 at 108].

  While detained outside, Plaintiff was read his Miranda rights and was advised that Detective

  Bigbee planned to obtain a search warrant Plaintiff’s residence. [DN 31-2 at 175 Brunson’s Memo

  in Support of Motion to Suppress, Case No. 18-CR-00512]. However, while unrestrained, Plaintiff

  managed to flee from that detention, run back inside the home, and proceeded to lock the doors.

  [DN 27-1 at 94; DN 27-3 at 108]. When officers approached the front door to enter the residence,

  Plaintiff voluntarily exited the residence and was immediately handcuffed. [DN 27-1 at 94].

  Defendants state that Detective Bigbee instructed Plaintiff to wait outside the home until officers

  obtained the search warrant, which, according to Defendants, took no more than two hours. Id.

  Defendants contend that “law enforcement officers are permitted to detain citizens based on less

  than probable cause when criminal activity is reasonable [sic] suspected.” [Id. at 98].

         In support of their argument, Defendants rely on Michigan v. Summers, 452 U.S. 692

  (1981), wherein the Supreme Court held that “a warrant to search for contraband founded on

  probable cause implicitly carries with it the limited authority to detain the occupants of the

  premises while a proper search is conducted.” [DN 27-1 at 98]. The Supreme Court explained that

  “[o]f prime importance in assessing the intrusion is the fact that the police had obtained a warrant

  to search respondent's house for contraband.” Summers, at 701. However, Plaintiff’s situation in

  the instant case is distinguishable from that presented in Summers. The defendant in Summers was

  detained while his home was being searched, but in this case, Plaintiff was detained while waiting

  for a search warrant to be issued.

         With facts more akin to the instant case, in Illinois v. McArthur, 531 U.S. 326 (2001), the

  Court held that police acted reasonably in denying a man entry into his trailer for the two hours

  that it took them to obtain a search warrant. The Court reasoned the police had probable cause and



                                             Page 12 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 13 of 20 PageID #: 204




  good reason to believe that the man would destroy the evidence if permitted entry to his trailer. Id.

  at 332. The Court further explained that police had reasonably balanced the need to search the

  property with the man's right of privacy and, finally, the warrantless seizure was limited to a

  reasonable period of time (two hours) while police retrieved a warrant. Id. Nowhere in McArthur

  did the police place the defendant into custody. Id. In another case, United States v. Couch, the

  court used the factors from McArthur and determined that the officer’s acted reasonably in

  preventing Couch from re-entering his home while they waited for a search warrant. 2013 WL

  6095512 (E.D. Ky. Nov. 20, 2013). In Couch, the court found the officers acted reasonably because

  they “had probable cause to believe that there was evidence inside the home. It was reasonable to

  believe that Couch would attempt to hide or destroy the evidence if he were let to enter the house

  alone. The police neither searched the home or arrested Couch before receiving the warrant. As in

  McArthur, they ‘imposed a significantly less restrictive restraint’ by preventing Couch from

  entering the trailer without a police escort. Finally, the restraint was only two hours long.” Id. at

  *8. Couch was not handcuffed or placed under arrest while waiting for the warrant. Id. at *9.

  Finally, the court determined that “even if a reasonable person would have felt their movement

  was restrained,” Couch was not in custody for purposes of Miranda when he was outside his home

  because the relevant environment did not present the same inherently coercive pressures at issue

  in Miranda. Id.

         Here, Plaintiff claims that he was detained outside his house for two hours and Detective

  Bigbee told Plaintiff he was not free to leave. [DN 1 at 5]. In his motion for summary judgment,

  Plaintiff further claims that he was handcuffed and placed in a hot car for the two hours it took

  officers to obtain the search warrant. [DN 30 at 155]. It is undisputed that Plaintiff was placed in

  handcuffs for approximately two hours after he fled back into his home when officers initially



                                             Page 13 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 14 of 20 PageID #: 205




  detained him without restraints. However, Plaintiff has not cited to any record evidence to support

  his allegation that he was placed in a hot car during this two-hour period, and Defendant’s do not

  address this allegation. This bare assertion is insufficient to establish a genuine dispute of material

  fact as to whether Detective Bigbee’s actions in detaining Plaintiff were objectively reasonable

  under the Fourth Amendment. To establish a genuine dispute of material fact, Plaintiff cannot

  merely point to unsupported self-serving allegations. Instead Plaintiff must substantiate his

  allegations with sufficient probative evidence that would permit a finding in his favor. See Harvey

  v. Campbell County, 453 F. App’x 557, 565 (6th Cir. 2011). He has not done so, and the Court’s

  duty to view facts in the light most favorable to the plaintiff does not require or permit the court to

  accept as true mere allegations that are not supported by factual evidence. See Leary v. Livingston

  County, 528 F.3d 438, 443–44 (6th Cir. 2008).

         Here, reading Summers and McArthur together, the Court finds that no genuine issue of

  material fact exists as to whether Plaintiff’s temporary pre-warrant detention was objectively

  reasonable. Not only did Plaintiff flee back into the residence after officers attempted to detain

  him without restraints upon smelling marijuana, but officers had probable cause to believe Plaintiff

  had evidence of illegal drugs inside the residence. Therefore, it is reasonable to believe that

  Plaintiff would hide or destroy the evidence if he were allowed to go back into the home. The two-

  hour detention was supported by probable cause, evidenced by the independent issuance of the

  search warrant. Plaintiff’s pre-arrest seizure lasted “no longer than reasonably necessary for the

  police, acting with diligence, to obtain the warrant.” McArthur, 531 U.S. at 332. Though the search

  warrant was not obtained until after the seizure began, under McArthur, it is clear that a reasonably

  tailored warrantless seizure that secures law enforcement needs while protecting privacy interests

  does not violate the Fourth Amendment. Id. at 326. As stated, the seizure in this case did just that.



                                              Page 14 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 15 of 20 PageID #: 206




  The Court recognizes that the instant case is distinguishable from McArthur and Couch because

  here, Plaintiff was placed in handcuffs while awaiting the warrant. However, the individuals in

  McArthur and Couch did not resist or attempt to flee like Plaintiff did in this case. As such, officers

  in McArthur and Couch did not elect to use handcuffs, while Detective Bigbee did as a result of

  Plaintiff’s actions.

          Accordingly, the Court finds there is no genuine issue of material fact as to whether

  Detective Bigbee’s actions in detaining Plaintiff for two hours while a search warrant was being

  obtained for Plaintiff’s residence were objectively reasonable. Because Detective Bigbee’s actions

  do not constitute unreasonable seizure, he is entitled to qualified immunity on this claim.

  Therefore, Plaintiff’s § 1983 Fourth Amendment claim for unlawful seizure against Detective

  Bigbee in his individual capacity will be dismissed and summary judgment GRANTED to

  Defendants on this claim.

                  ii. Search Warrant

          In Defendants’ motion, they argue that the search warrant issued for Plaintiff’s residence

  was valid under the Fourth Amendment as the facts outlined by Detective Bigbee in his affidavit

  were accurate and sufficient to establish probable cause that a search was necessary. [DN 27-1 at

  97]. Defendants state that the affidavit included, among other things, that (1) Brunson was in the

  building and selling synthetic narcotics; (2) Brunson was manufacturing synthetic marijuana; (3)

  marijuana was likely at the property based on Detective Bigbee’s observations of an odor of

  marijuana; and (4) drug paraphernalia was likely located within the home. [Id; DN 27-3].

  Defendants further allege that “Plaintiff has not provided any corroborative evidence to establish

  that the search was invalid or unlawful, other than his self-serving, unverified testimony.

  Moreover, Plaintiff pled guilty to the state court criminal charges . . .” effectively admitting that



                                              Page 15 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 16 of 20 PageID #: 207




  he was lawfully charged and that the evidence seized was sufficient to warrant his plea of guilty.

  [DN 27-1 at 97-98]. In response, Plaintiff argues that Detective Bigbee never served him with a

  copy of the warrant and that he obtained the search warrant under false pretense. [DN 1 at 5; DN

  30 at 155].

         "Where the alleged Fourth Amendment violation involves a search or seizure pursuant to

  a warrant, the fact that a neutral magistrate has issued a warrant is the clearest indication that the

  officers acted in an objectively reasonable manner." Regets v. City of Plymouth, 598 F. App’x 380,

  387 (6th Cir. 2014) (quoting Messerschmidt v. Millender, 132 S. Ct. 1235, 1245, 182 L. Ed. 2d 47

  (2012)). The issuance of a warrant by a neutral magistrate does not end the inquiry; a plaintiff may

  maintain a lawsuit if no reasonably competent officer could have concluded that a warrant should

  be issued. Id. However, the "threshold for establishing this exception is a high one." Id.

         The Fourth Amendment specifically requires that “no Warrants shall issue, but upon

  probable cause.” U.S. Const. amend. IV. The law does not require that every conceivable

  explanation other than a suspect's illegal conduct be ruled out in order to find probable cause,

  “[i]nstead, we need only consider whether there are facts that, given the factual and practical

  considerations of everyday life, could lead a reasonable person to believe that an illegal act has

  occurred or is about to occur.” United States v. Strickland, 144 F.3d 412, 416 (6th Cir. 1998)

  (citations omitted). “To demonstrate probable cause to justify the issuance of a search warrant, an

  affidavit must contain facts that indicate a fair probability that evidence of a crime will be located

  on the premises of the proposed search.” United States v. Abboud, 438 F.3d 554, 571 (6th Cir.

  2006) (quoting United States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005), cert. denied, 549 U.S.

  976, 127 S.Ct. 446, 166 L.Ed.2d 309 (2006)).




                                              Page 16 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 17 of 20 PageID #: 208




         The affidavit presented in support of the search warrant “must contain particularized facts

  demonstrating ‘a fair probability that evidence of a crime will be located on the premises of the

  proposed search.’” United States v. McPhearson, 469 F.3d 518 (6th Cir. 2006) (quoting Frazier,

  423 F.3d at 531). The issuing judge must have a substantial basis for concluding that a search of

  the premises would uncover evidence of wrongdoing. United States v. Savoca, 739 F.2d 220, 224

  (6th Cir. 1984). “This requires ‘a nexus between the place to be searched and the evidence

  sought.’” McPhearson, 469 F.3d at 518 (quoting United States v. Carpenter, 360 F.3d 591, 594

  (6th Cir. 2004)). Mere presence or arrest of a suspect at a residence is too insignificant a connection

  with that residence to establish the nexus necessary for a finding of probable cause. Id.; United

  States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985). The Supreme Court, in Zurcher v. Stanford

  Daily et al., held that “the critical element in a reasonable search is not that the owner of the

  property is suspected of crime but that there is reasonable cause to believe that the specific ‘things'

  to be searched for and seized are located on the property to which entry is sought.” 436 U.S. 547,

  556, 98 S.Ct. 1970, 56 L.Ed.2d 525 (1978).

         In this case, Detective Bigbee’s affidavit contained particularized facts demonstrating a

  fair probability that evidence of a crime would be located at the Oak Street residence. Specifically,

  Detective Bigbee’s affidavit included: (1) the address to be searched; (2) a description of the

  residence as a single story green cinder block home and the vehicle parked out front; (3) that the

  HPD was responding to reports that a Tony Brunson was located in a green building and was

  selling narcotics and was manufacturing synthetic narcotics; (4) that the affiant went to this address

  and a black male answered the door and was known by the affiant to be Antonio Brunson through

  previous contact; (5) Brunson stated the residence was his; (6) affiant detected the odor of

  marijuana as well as the odor of synthetic marijuana; (7) Brunson denied the presence of marijuana



                                              Page 17 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 18 of 20 PageID #: 209




  in his residence; and (8) that Brunson was detained outside the residence, but managed to flee and

  re-enter the residence and lock himself inside. [DN 27-3]. In light of these facts, Detective Bigbee

  requested a search warrant of Plaintiff’s property for the purpose of locating evidence pertaining

  to possession, sale, and/or manufacturing of narcotics or synthetic narcotics. Id. Subsequently,

  Detective Bigbee obtained a search warrant for Plaintiff’s residence from Judge Cothoff. Id.

  Defendants did not conduct any search of Plaintiff’s residence until they obtained this search

  warrant.

         It is clear from the facts and evidence presented that Defendants followed standard protocol

  for obtaining a valid search warrant. Detective Bigbee provided an affidavit with sufficient

  particularized facts demonstrating a fair probability that evidence of a crime would be located on

  the premises, and Defendants waited to search until after they obtained the warrant. Moreover,

  obtaining a search warrant from a neutral magistrate, as Detective Bigbee did here, indicates

  preliminarily that he acted in an objectively reasonable manner. See Regets, 598 F. App’x at 387.

  Mr. Brunson argues that there was no probable cause to search his residence because Detective

  Bigbee and Officer John Doe approached his home based on “an unsubstantiated complaint of

  marijuana smoke emitting from the residence,” and that Defendant Bigbee obtained the subsequent

  search warrant under false pretense. [DN 30 at 155]. However, the Court finds that Plaintiff has

  failed to substantiate these allegations with sufficient probative evidence to establish a genuine

  dispute of material fact as to whether the search warrant was unlawful. Notably, not only did the

  state court deny Plaintiff’s motion to suppress, holding that probable cause existed in the

  underlying criminal matter, but Plaintiff pled guilty to the criminal charges in state court.

         Accordingly, the Court finds there is no genuine issue of material fact as to whether search

  warrant was valid or lawful under the Fourth Amendment. Because Plaintiff has not provided



                                              Page 18 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 19 of 20 PageID #: 210




  sufficient evidence to show that Detective Bigbee violated his constitutional right to be free from

  an unreasonable search, Detective Bigbee’s is entitled to qualified immunity on this claim.

  Therefore, Plaintiff’s § 1983 Fourth Amendment claim for unlawful search against Detective

  Bigbee in his individual capacity will be dismissed and summary judgment GRANTED to

  Defendants on this claim.

  III. HPD Officers John Doe 1–20

         Defendants argue that because Plaintiff failed to name the John Doe 1-20 Defendants and

  serve them within 90-days, as required by Fed. R. Civ. P. 4(m) and this Court’s Order, [DN 9],

  Plaintiff’s claims against these unknown defendants must be dismissed. [DN 27-1 at 103]. Plaintiff

  did not respond to this argument, and the Court agrees with Defendants. More than eight months

  ago, the Court ordered Plaintiff to identify and name the appropriate John Doe 1-20 Defendants or

  risk dismissal of his claims against the unknown defendants. [See DN 9]. Plaintiff failed to do so.

  Fed. R. Civ. P. 4(m) provides in pertinent part as follows:

         If a defendant is not served within 90 days after the complaint is filed, the court—
         on motion or on its own after notice to the plaintiff—must dismiss the action
         without prejudice against that the defendant or other that service be made within a
         specified time. But if the plaintiff shows good cause for the failure, the court must
         extend the time for service for an appropriate period.

  Plaintiff filed his complaint on August 8, 2019. He is yet to identify John Does 1-20, and thus has

  yet to serve them, clearly in violation of the 90-day window provided by Rule 4(m). Accordingly,

  Plaintiff’s claims against John Does 1-20 shall be dismissed without prejudice.




                                             Page 19 of 20
Case 5:19-cv-00111-TBR-LLK Document 34 Filed 09/03/21 Page 20 of 20 PageID #: 211




                                       CONCLUSION

        For the reasons stated, Defendants’ Motion for Summary Judgment, [DN 27], is

  GRANTED, and Plaintiff’s Motion for Summary Judgment, [DN 30], is DENIED. The Court

  will enter a separate Order and Judgment contemporaneous to this Memorandum Opinion.




                                                                       September 3, 2021



  CC: Counsel of Record

  Antonio L. Brunson
  1117158 McCracken County Jail
  400 Clarence Gains Street
  Paducah, KY 42003
  PRO SE




                                         Page 20 of 20
